Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an audio capture apparatus for detecting speech.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest an audio capture apparatus comprising:  a first beamformer, wherein the first beamformer is arranged to generate a beamformed audio output signal; an adapter circuit, wherein the adapter circuit is arranged to adapt beamform parameters of the first beamformer; a detector circuit, wherein the detector circuit is arranged to detect an attack of speech in the beamformed audio output signal; and a controller, wherein the controller circuit is arranged to control the adaptation of the beamform parameters to occur in a predetermined adaptation time interval determined in response to the detection of the attack of speech.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588.  The examiner can normally be reached on PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
February 12, 2021